Citation Nr: 0606403	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid-type schizophrenia.

2.  Entitlement to service connection for ovarian tumor with 
ovary removal.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from October 1987 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing is 
associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
November 2004. 

In the November 2004 remand, the Board referred to the RO a 
claim for an increased rating for the veteran's service-
connected back disability, which she raised in May 2003.  
Review of the claims folder fails to disclose whether the RO 
has taken any action on that claim.  The matter is again 
referred to that office for the appropriate action.  

In September 2005, the veteran revoked her service 
representative's right to represent her before the VA.  She 
attempted to appoint an attorney whose authority to represent 
veterans before the VA has been revoked.  The veteran was 
informed of this fact in September 2005 and February 2006.  
Notwithstanding, in light of the veteran's repeated request, 
a copy of the claims file was sent to this attorney in 
December 2005.  In any event, based on the history cited 
above, the veteran is currently unrepresented in her appeal.  
The attorney cited by the veteran does not have the authority 
to represent veterans before the Board at this time. 






FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence that the pre-existing 
schizophrenia was aggravated in service or by any service-
connected disability, or that any other diagnosed psychiatric 
disorder is related to service.

3.  The evidence reflects complaints of low back and 
abdominal pain in April 1990, when the veteran's ovarian 
tumor was diagnosed, which mirror complaints documented in 
service medical records near the end of the veteran's period 
of active duty.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include paranoid-type schizophrenia, is not established.  
38 U.S.C.A. §§ 1112, 1131, 1132, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2005).  

2.  Service connection for ovarian tumor with ovary removal 
is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including psychoses).  

For purposes of service connection under 38 U.S.C.A. § 1131, 
every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

The Psychiatric Disorder

The veteran seeks service connection for an acquired 
psychiatric disorder, to include paranoid-type schizophrenia, 
on either a direct basis or as secondary to her service-
connected back disability.  She asserts that the onset of her 
back disability is related to the onset of her psychiatric 
disorder.  

The Board notes that current medical records reflect 
diagnoses included paranoid-type schizophrenia, 
schizoaffective disorder, and bipolar disorder. 

Initially, the Board notes that the veteran's August 1987 
enlistment examination is negative for any psychiatric 
abnormality.  However, the February 1989 Report of Mental 
Status Evaluation mentioned a history of psychiatric 
hospitalization prior to service.  These hospitalizations 
were confirmed upon receipt of records from Arkansas State 
Hospital, which reflected involuntary admissions in 1986 and 
1987, before the veteran's enlistment.  The diagnoses were 
schizophreniform disorder and chronic undifferentiated-type 
schizophrenic disorder, respectively.  Such medical records 
provide very negative and highly probative evidence against 
this claim. 

Although no psychiatric abnormality was noted at entrance, 
the Board finds that the medical evidence clearly and 
unmistakably shows that the veteran a psychiatric disorder 
prior to service.  38 U.S.C.A. § 1132.  Therefore, service 
connection may be established only on the basis of 
aggravation, either directly, i.e., in service, pursuant to 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), or due to a 
service-connected disability pursuant to Allen, supra. 

First, the Board finds no evidence that the veteran's 
psychiatric disorder increased in severity in service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The February 1989 
Report of Mental Status Evaluation indicated that the veteran 
was referred for evaluation after she had been absent without 
leave (AWOL) for 26 days after a Christmas leave.  Evaluation 
indicated that she was fully alert and oriented, with normal 
behavior and thought content, unremarkable mood or affect, 
clear thinking process, and good memory.  The current 
diagnosis was mixed personality disorder with schizotypal 
features.  Administrative separation was recommended.  
Separation examination in February 1989 showed no psychiatric 
abnormality or history of psychiatric complaints.  This 
evidence shows essentially a normal psychiatric status in 
service and provides significant evidence against this claim.  
Thus, the Board finds clear and unmistakable evidence that 
this condition did not become aggravated during the veteran's 
military service.  Service and post-service medical records 
support this finding.

The Board also observes that there is no competent post-
service evidence or opinion suggesting that the veteran's 
disorder worsened in service.  In fact, records from 
Community Counseling Services, dated in August 1991, indicate 
that the veteran denied having any problems while in service.  
Such facts clearly provide evidence against the veteran's 
claim.  The Board is therefore unable to conclude that the 
psychiatric disorder was aggravated in service.  Id.  The 
veteran, as a lay person not trained or medicine or 
psychiatry, is not competent to offer an opinion as to 
whether the disorder increased in severity in service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds no evidence that the veteran's psychiatric 
disorder was aggravated by the service-connected back 
disability, as alleged by the veteran, or other service-
connected disability.  A claim for secondary service 
connection, as for direct service connection, requires 
competent evidence to connect the asserted secondary disorder 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  There is no such evidence in this 
case.  In fact, the September 2001 VA psychiatric examiner 
specifically found no evidence suggesting a link between the 
veteran's current diagnosis of schizophrenia and her service-
connected back disability.  The Board finds this opinion is 
entitled to great probative weight and provides more evidence 
against this claim.  There is no contrary medical opinion.  

Again, the veteran's personal opinion as to the relationship 
between her psychiatric disorder and her service-connected 
back disorder is not competent evidence required to establish 
service connection. Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.   

The Board notes that a chronic disease that existed prior to 
service may be presumed to have been aggravated in service if 
it is first manifest to a compensable degree within the 
presumptive period.  38 C.F.R. §§ 3.307(a); 3.309(a); Splane 
v. West, 216 F.3d 1058, 1069 (Fed. Cir. 2000).  In this case, 
as discussed above, the veteran's psychiatric disorder 
required two court-ordered hospitalizations in 1986 and 1987, 
prior to service.  Thus, the medical evidence makes clear 
that the veteran's schizophrenia was manifest to a 
compensable degree prior to service.  See 38 C.F.R. § 4.132 
(1987) (rating schedule for mental disorders).    

Finally, the Board notes that there is no diagnosis of 
bipolar disorder until 1999, ten years after the veteran's 
separation from service.  There is no competent evidence of a 
nexus between the bipolar disorder and her period of active 
service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, to include paranoid-type schizophrenia.  
38 U.S.C.A. § 5107(b).  There is no competent evidence that 
the pre-existing schizophrenia was aggravated in service or 
by any service-connected disability, clear and unmistakable 
evidence that the current disorder is not related to service, 
or that any other diagnosed psychiatric disorder is related 
to service.  The appeal is denied.     

The Ovarian Tumor with Ovary Removal

The veteran also seeks service connection for ovarian tumor 
with ovary removal.  She alleges that the problems associated 
with the tumor had their onset in service.  Specifically, in 
a May 2005 statement, the veteran indicated that service 
medical records showed she could no longer do sit-ups, which 
she believed represented the beginning of the ovarian tumor.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for ovarian tumor 
with ovary removal.  Service medical records are negative for 
any gynecological complaints or abnormalities through 1988.  
However, service medical records reflect that the veteran 
complained of low back pain, for which she was referred to 
physical therapy, in October 1988.  Notes dated in November 
1988 indicated that she still had low back pain.  The veteran 
requested a profile for no sit-ups.  She could do everything 
else.  In February 1989, the veteran reported having 
irregular periods.  Most importantly, during the February 
1989 separation examination, she described lower abdominal 
pain.  Examination at that time, as well as subsequent 
examination in March 1989, just prior to separation, was 
negative.  

Post-service private medical records indicate that the 
veteran presented to the emergency room in April 1990, 
shortly after her separation from service, with complaints of 
back and lower abdominal pain.  Although the pain had 
recently increased, the veteran reported a history of 
symptoms ranging from three to eight months in duration.  She 
also had a history of irregular periods for as long as two 
years.  Pelvic ultrasound revealed a large left ovarian tumor 
suggesting that the tumor had developed over time.   

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board finds that the post-service complaints are 
sufficiently similar and close in time to the in-service 
complaints to demonstrate continuity, despite any finding of 
abnormality in service, adequate to award service connection 
for the disability.  38 C.F.R. § 3.303(b).  Accordingly, 
service connection for ovarian tumor with ovary removal is 
granted.            
 
The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by letters dated in June 
2001, August 2001, and January 2005, the RO advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the January 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the RO furnished the VCAA letters in 
June 2001 and August 2001, prior to the October 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although it provided supplemental 
information in the January 2005 letter, there is no showing 
or allegation that doing so resulted in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  The Board also observes that the January 2005 
VCAA letter specifically asks the veteran to provide any 
evidence in her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records as identified and authorized by the 
veteran.  The Board notes that, in response to requests for 
records, two medical providers indicated that no records were 
available or had been destroyed.  One provider failed to 
reply to the RO's request; however, the veteran supplied 
records from that facility.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board has reviewed the recent medical records received at 
the Board in September 2005 and October 2005.  However, they 
are not pertinent to the claim at issue before the Board at 
this time (in other words, they do not provide a basis to 
grant the claim).  Additional medical records regarding 
treatment for an acquired psychiatric disorder, to include 
paranoid-type schizophrenia, that do not associate the 
condition with service from October 1987 to March 1989 are 
not pertinent records regarding the issue of whether this 
condition was caused or aggravated by service years earlier.  
Returning this case for an additional Supplemental Statement 
of the Case and RO review would serve no constructive 
purpose, particularly in light of the fact that one of the 
claims has been granted and the other has been denied based 
on a finding that the condition that currently exists was not 
caused or aggravated by service many years ago (the existence 
of the acquired psychiatric disorder has never been at 
issue).  Therefore, the Board finds no basis to return this 
case to the RO for review regarding either issue.  

The RO also secured a medical examination and opinion 
concerning the psychiatric claim.  The Board notes that in 
the August 2005 Appellant's Brief, the veteran's 
representative argues that a new examination and opinion is 
required in the claim for a psychiatric disorder because the 
opinion was limited to the secondary service connection 
aspect of the appeal.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  See 
also  38 C.F.R.  § 3.159 (c)(4) (2005).  

Simply stated, as both service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

In this case, as discussed above, there is simply no 
competent evidence to support the veteran's claim of direct 
service connection.  In such an instance, the duty to obtain 
an examination or opinion is not triggered.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A.§ 5103A(d)).  Therefore, the Board will not remand 
the appeal for additional development.  As there is no other 
indication or allegation that further development is 
required, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  
 
 
ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid-type schizophrenia, is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for ovarian tumor with 
ovary removal is granted.  


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


